Title: Thomas Jefferson Randolph to James Madison, 7 December 1828
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Edgehill
                                
                                Dec 7 1828
                            
                        
                        
                        You were so kind as to write a preface to the Memoir of my grandfather when it was contemplated to publish it
                            alone, the autumn after his death. If it is not asking too much from your kindness, I would fain hope that it would not be
                            disagreeable to you to give it some slight touches so that it might be accomodated to the work now about to be published
                            as its preface, with that view I enclose it to you. If the task it imposes on you be unpleasant I beg that you will return
                            it and consider the request as not having been made.
                        The irremediable insolvency of my grandfathers estate imposes upon me the necessity of requesting that his
                            library left as a legacy to the University and deposited there for safe keeping be delivered to me as assets for the
                            payment of his debts, will you be pleased to give the necessary order for it when I shall demand them. With the most
                            affectionate respect for yourself and Mrs Madison yours &c
                        
                        
                            
                                Th Jefferson Randolph
                            
                        
                    